Citation Nr: 0124760	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  98-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that rating decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating.  The veteran's disagreement with the 
rating led to this appeal.  In November 1998, the veteran 
testified at a videoconference hearing before an acting 
member of the Board.  The case was remanded to the RO in 
April 1999, and at that time the Board requested additional 
development of the claim.

A Supplemental Statement of the Case dated in October 1999 
indicated that subsequent to receipt of a May 1999 statement 
from the veteran, the veteran's original claims file was 
lost.  The RO reported that it conducted a complete and 
through search of its offices and storage facilities, but was 
unable to locate the file.  The RO established a temporary 
file including a copy of a private audiology test report 
dated in October 1998 provided by the veteran's 
representative along with reports of a VA audiology 
examination that was conducted in September 1999.  The Board 
has also added a copy of the transcript of the November 1998 
videoconference to the temporary claims file.  In its June 
2000 remand, the Board requested that the RO attempt to 
obtain a copy of a missing May 1997 VA examination report as 
well as private treatment records to which the veteran had 
made reference.  The case is now before the Board for further 
appellate consideration.  


FINDING OF FACT

The veteran manifests Level I hearing impairment in his right 
ear and no worse than Level II hearing impairment in his left 
ear.  


CONCLUSION OF LAW

The schedular criteria for assignment of a compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 
6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  With respect to the 
present appeal, the Board remand dated June 2000 requested 
copies of medical records from any health care providers who 
had treated the veteran for his hearing loss since September 
1999.  To this date, additional records have been received, 
with the exception of treatment records from Nathan Scher, 
M.D.  Letters dated in September 2000 and January 2001 were 
sent to Dr. Scher from the RO requesting these records, and 
as of this date, no reply has been received.  A letter to the 
veteran dated in January 2001 from the RO informed him of the 
inability to obtain records from Dr. Scher and requested the 
veteran's help in obtaining the same.  A letter to the 
veteran dated March 2001 from the RO informed the veteran 
about the VCAA.  The RO explained what information or 
evidence was needed to grant the requested benefit, and it 
told him about the actions that had been taken by the RO to 
develop the claim and described the information or evidence 
needed from him.  In its letter, the RO again informed the 
veteran of its inability to obtain the treatment records from 
Dr. Scher.

Although the regulations implementing the VCAA were 
promulgated after the RO last considered the veteran's claim, 
the Board finds no prejudice to the appellant in proceeding 
with this appeal, as the appellant has been fully informed of 
the requirements to substantiate his claim and of his 
responsibilities and those of VA.  Multiple attempts have 
been made to obtain any existing records, and there is no 
indication that there is additional evidence that should be 
obtained before proceeding with appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the appellant).  Under the 
circumstances, the Board will proceed with disposition of 
this appeal.

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155;  38 C.F.R. § 4.1 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiology examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The horizontal rows in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent nine categories of 
average decibel loss based on the pure tone audiometry test.  
The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss.

The percentage evaluation for hearing impairment is found 
from Table VII (in 38 C.F.R. § 4.85) by intersecting the 
horizontal row appropriate for the numeric designation for 
the ear having the better hearing acuity and the vertical 
column appropriate to the numeric designation level for the 
ear having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation level of "V" and the 
poorer ear has a numeric designation level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. 
§ 4.85(e), Table VII (Diagnostic Code 6100) (2001).

Effective June 10, 1999, during the pendency of the veteran's 
appeal, regulatory changes were made to the schedule for 
rating disabilities pertaining to diseases of the ear, 
including the criteria for evaluating hearing loss.  However, 
the method described above using Tables VI and VII was not 
changed, and therefore, has no effect on the veteran's claim.  
However, potentially applicable changes were made to 
38 C.F.R. § 4.86.  The provision of 38 C.F.R. § 4.86(a) now 
provides that:

When the puretone threshold at each of 
the four specified frequencies (1,000, 
2000, 3,000 and 4,000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numerical 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

The provision of 38 C.F.R. § 4.86(b) provides 
that:

When the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Where entitlement to service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, however, the veteran has disagreed 
with the initial rating for bilateral hearing loss.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the current severity of the disorder.  The Court 
further held that separate ratings could be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  

At the veteran's initial VA audiology examination in May 
1997, pure tone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
50
45
33
LEFT
30
30
40
45
36

Speech recognition scores were 100 percent for each ear.  
The examiner noted that audiologic findings indicated the 
presence of middle ear problems in the left ear that 
warranted medical follow-up.  He said that changes in 
hearing thresholds with medical treatment could not be ruled 
out.  

An audiogram conducted in October 1998 at Ingalls Family 
Care Center showed the following hearing levels, in 
decibels:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
40
45
50
44
LEFT
40
50
65
65
55

The examiner commented that in both ears there was mild 
sensorineural hearing loss (SNHL) from 250 to 200 Hertz 
sloping to moderate SNHL from 3000 to 8000 Hertz.  She 
stated that speech discrimination abilities were excellent 
in both ears.  

At the November 1998 hearing, the veteran testified that his 
hearing loss had grown more severe since his VA examination.  
He said he could not understand others' voices unless they 
were loud.  

At a VA audiology examination in September 1999, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
50
65
65
55
LEFT
50
55
70
75
63

Speech recognition scores, which the examiner described as 
normal, were 96 percent for the right ear and 94 percent for 
the left ear.  The diagnosis for the right ear was 
moderately severe SNHL from 3000 to 4000 Hertz, moderate 
SNHL from 1500 to 2000 hertz, mild SNHL below 1500 Hertz.  
The diagnosis for the left ear was severe SNHL at 4000 
Hertz, moderately severe SNHL from 2000 to 3000 Hertz, and 
moderate SNHL from 500 to 1500 Hertz.  The audiologist 
stated that findings warranted medical follow-up due to 
asymmetrical hearing loss and asymmetrical acoustic 
susceptance and middle ear pressure.  The audiologist noted 
that the September 1999 findings represented a significant 
change in hearing thresholds bilaterally when compared to 
the May 1997 audiogram and that the findings were consistent 
with the October 1998 audiogram.  The audiologist said that 
findings did not indicate an ear or hearing condition, 
which, if treated, might change hearing thresholds.  

At a VA ear, nose and throat examination conducted in 
September 1999, the veteran gave a history of left ear 
infections in childhood and exposure to much explosive noise 
in Vietnam.  After examination, the diagnosis was retraction 
pocket, attic left drum, post otitis media, subsided, (from 
history) and bilateral SNHL, left moderately severe, right 
severe.  

The veteran also underwent a VA audiology examination in 
March 2001.  The audiologist noted the prior VA examinations 
and the audiogram from the private facility and stated that 
the veteran's subjective history was unchanged.  The 
audiologist stated that initially the results of current 
testing were more consistent with findings from October 1998 
and September 1999, but that after repeated attempts and 
counseling the veteran's results improved to levels more 
consistent with findings from May 1997.  The audiologist 
stated that ultimately the current results were considered 
to be of good reliability.  She said that such findings 
might be consistent with a non-organic overlay or might 
truly be a reflection of a fluctuating hearing loss 
bilaterally.  In March 2001, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
25
50
60
38
LEFT
25
35
50
55
41

The examiner said that word recognition ability was excellent 
bilaterally and reported speech recognition scores of 100 
percent for the right ear and 100 percent for the left ear.  
The diagnosis for the right ear was severe SNHL at 8000 
Hertz, moderately severe SNHL at 4000 Hertz, moderate SNHL at 
3000 Hertz and normal hearing sensitivity from 250 to 2000 
Hertz.  The diagnosis for the left ear was severe SNHL from 
6000 to 8000 Hertz, moderately severe SNHL at 4000 Hertz, 
moderate SNHL at 3000 Hertz, mild SNHL at 2000 Hertz and 
normal hearing sensitivity at 250 to 1000 Hertz.  

The October 1998 private audiology examination results and 
the September 1999 VA audiology report reflect somewhat worse 
hearing than do the May 1997 and March 2001 examination 
results.  The Board notes that in the October 1998 report, 
the audiologist stated that the veteran's speech 
discrimination abilities were excellent, but she did not 
provide a quantitative measure of speech discrimination.  In 
other than exceptional circumstances, not present here, a 
quantitative measure of speech discrimination is required to 
establish the level of hearing impairment under the rating 
schedule.  This was the case prior to revisions of the rating 
schedule that became effective in June 1999 and has remained 
so since then.  See 38 C.F.R. §§ 4.85, 4.86.  This precludes 
the use of the October 1998 examination results in the 
evaluation.  

The September 1999 VA audiometric evaluation showed an 
average pure tone threshold of 55 decibels for the right ear 
and 63 decibels for the left ear with speech discrimination 
scores of 96 percent in the right ear and 94 percent in the 
left ear.  Application of the rating schedule yields of 
finding of Level I hearing impairment in the right ear and 
Level II hearing impairment in the left ear.  The results of 
the May 1997 and March 2000 VA audiometric examinations 
demonstrated Level I hearing impairment in each ear.  This 
was based on an average pure tone threshold of 33 decibels 
for the right ear and 36 decibels for the left ear with 
speech discrimination scores 100 percent for each ear at the 
May 1997 examination.  The March 2001 VA audiometric 
examination showed very similar measurements with an average 
pure tone threshold of 38 decibels for the right ear and 41 
decibels for the left ear with speech discrimination scores 
of 100 percent for each ear.  Application of the rating 
schedule to these findings shows Level I hearing impairment 
for each ear.  

Based on the May 1997 and March 2001 results, which show 
Level I hearing impairment in each ear, the rating schedule 
specifies that a noncompensable rating be assigned.  
38 C.F.R. § 4.87, Table VII, Diagnostic Code 6100.  Even if 
the rating were based on the September 1999 test results, 
which showed Level I hearing impairment in the right ear and 
Level II hearing impairment in the left ear, there would not 
be a basis for a compensable rating for the veteran's 
bilateral hearing loss.  With the better ear at Level I and 
the poorer ear at Level II, the rating schedule also 
specifies that a noncompensable rating be assigned for that 
combination of levels of hearing impairment.  The evidence 
does not show more severe hearing impairment during any 
period during which service connection has been in effect.  
Under these circumstances, the preponderance of the evidence 
is against the assignment of a compensable for the veteran' 
service-connected bilateral hearing loss.   

The Board has considered whether a higher evaluation for the 
veteran's hearing loss is warranted under 38 C.F.R. § 4.86.  
However, the veteran's disability does not meet the 
requirement of either 38 C.F.R. § 4.86(a) or (b).  In this 
regard, the veteran's disability does not manifest puretone 
thresholds of 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 
does it manifest pure tone thresholds of 30 decibels or less 
at 1000 Hertz and 70 decibels or more 2000 Hertz.  
Consequently, the Board concludes that a higher evaluation 
for the veteran's hearing loss is not warranted.

In reaching the foregoing determinations, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect these disabilities may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2 (2001).  The Board 
acknowledges the veteran's contentions that his hearing is 
more severe than a noncompensable rating and that he should 
be granted a higher rating based on his years of military 
service.  Although the examiners have at times described the 
veteran's hearing loss as moderately severe or severe at some 
frequencies, the evaluation of hearing loss is based on 
applying the rating criteria to the objective clinical 
findings obtained from audiometric testing.  These narrative 
diagnoses and the veteran's lay assertions in regard to his 
bilateral hearing loss are insufficient to establish 
entitlement to a compensable rating because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  On the basis of the objective evidence, the 
veteran's bilateral hearing loss does not support assignment 
of a compensable rating.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claim 
for compensable rating for bilateral hearing loss and, as 
such, this case does not present such a state of balance 
between the positive evidence and the negative evidence to 
allow for a favorable determination.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, the evidence does not reflect that the veteran's 
bilateral hearing loss adversely affects his employment.  The 
Board emphasizes that the VA Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries.  38 C.F.R. § 4.1.  In the present case, the 
evidence does not demonstrate that the veteran's bilateral 
hearing loss has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The criteria for assignment of a compensable rating for 
bilateral hearing loss have not been met, and the appeal is 
denied.



		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals




 

